DETAILED ACTION

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Double Patenting
Claims 1 – 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/140,751 (PGPUB 2020/0029477 A1) in view of IDS reference Shahzad et al. (Science, v353 (6304), 1137, 2016) for the reasons of record as set forth in Paragraph No. 5 of the Office Action mailed on October 21, 2020. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
Claims 1 – 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al. (ACS Appl. Mater. Interfaces, 2016, 8, 21011-21019), and IDS reference Shahzad et al. (Science, v353 (6304), 1137, 2016) as evidenced by Zhang et al. (Nanoscale, 2016, 8, 7085-7093) for the reasons of record as set forth in Paragraph No. 7 of the Office Action mailed on October 21, 2020.

Claim 5 rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al. in view of Shahzad et al., and as evidenced by Zhang et al., as applied above, and further in view of Li et al. (J. Mater. Chem. C., 2017, 5, 2068-4074) for the reasons of record as set forth in Paragraph No. 8 of the Office Action mailed on October 21, 2020.

Response to Arguments
The Double Patenting rejection of claims 1 - 10
	Applicant(s) argue(s) that the copending application has added limitations that are not met, thereby rendering this rejection moot.  The Examiner respectfully disagrees.
	The comparison is not that the present claims meet all the limitations of the copending application’s claims, but the other way around.  Added limitations in the copending application are moot if the present claims fall within the claimed scope of the copending application.  Furthermore, the amendment to the type of magnetic particles is captured by present claim 4, regardless.
	Regarding the argument of non-parallel, the Examiner notes that this was explicitly addressed in the rejection of record that a person of ordinary skill in the art would appreciate that different angles of the absorbers would be desired to reflect different incident radiation.  While the following is directed to light and angles of reflection vs absorption, the principal is the same (citation to 
https://www.britannica.com/science/light/Reflection-and-refraction, pages 7 – 8: 
    PNG
    media_image1.png
    399
    719
    media_image1.png
    Greyscale
, noting that if the angle is sufficiently narrow, the entire radiation will be reflected versus being absorbed into the shielding.  See Shahzad et al., Figure 4, which illustrates the reflectance vs absorption for the radiation on MXene films: 
    PNG
    media_image2.png
    431
    625
    media_image2.png
    Greyscale
.  As noted in the rejection of record, a person of ordinary skill in the art would be well versed to include multiple angles to insure the ability to reflect as much incident waves as possible, as the angle of incidence impacts how much of the wave is reflected versus absorbed (as illustrated above with respect to light waves in the Encyclopedia Britanica citation above).
	Furthermore, the Examiner notes that “first and second faces” are ARBITRARY.  E.g. pointing to the Figure included by Applicants’ in their response, the Examiner need only rotatate the figure 90 degrees and assign new designations for “first” and “second” faces and the claims are met for the reasons already set forth on the record; e.g. 
    PNG
    media_image3.png
    777
    709
    media_image3.png
    Greyscale
.

The rejection of claims 1 - 10 under 35 U.S.C § 103(a) – Han et al. in view of various references
Applicant(s) argue(s) that that the disclosed layers are parallel.  The Examiner respectfully disagrees. As set forth above, the Examiner notes that this was explicitly addressed in the rejection of record that a person of ordinary skill in the art would appreciate that different angles of the absorbers would be desired to reflect different incident radiation.  While the following is directed to light and angles of reflection vs absorption, the principal is the same (citation to 
https://www.britannica.com/science/light/Reflection-and-refraction, pages 7 – 8: 
    PNG
    media_image1.png
    399
    719
    media_image1.png
    Greyscale
, noting that if the angle is sufficiently narrow, the entire radiation will be reflected versus being absorbed into the shielding.  See Shahzad et al., Figure 4, which illustrates the reflectance vs absorption for the radiation on MXene films: 
    PNG
    media_image2.png
    431
    625
    media_image2.png
    Greyscale
.  As noted in the rejection of record, a person of ordinary skill in the art would be well versed to include multiple angles to insure the ability to reflect as much incident waves as possible, as the angle of incidence impacts how much of the wave is reflected versus absorbed (as illustrated above with respect to light waves in the Encyclopedia Britanica citation above).
	Furthermore, the Examiner notes that “first and second faces” are ARBITRARY.  E.g. pointing to the Figure included by Applicants’ in their response, the Examiner need only rotatate the figure 90 degrees and assign new designations for “first” and “second” faces and the claims are met for the reasons already set forth on the record; e.g. 
    PNG
    media_image3.png
    777
    709
    media_image3.png
    Greyscale
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
February 19, 2021